356 So.2d 1296 (1978)
Fred ROEHNER, Soll Roehner, Melvin T. Goldberger, Dean Moses and Earl Worsham D/B/a Regency Highland Associates, Appellants,
v.
ATLANTIC COAST DEVELOPMENT CORPORATION, Appellee.
No. 77-717.
District Court of Appeal of Florida, Fourth District.
March 28, 1978.
*1297 Dana C. Ferrell of Byrd & Ferrell, P.A., Fort Lauderdale, and Baskin, Schwartz, Brown & Libenson, Boca Raton, for appellants.
No appearance for appellee.
LETTS, Judge.
This is an appeal from a denial of a motion to dismiss a complaint to enforce an equitable lien, said complaint filed in excess of one year after the last furnishing of labor, services or material.
We reverse upon the authority of § 95.11(5)(b) (Fla. Stat. 1975) which unequivocally requires such a suit to be filed within one year after the last furnishing of labor, services or material for the improvement of real property.
We are aware that a defense based on the statute of limitations is normally a matter of affirmative defense, but here it is inescapably clear from the face of the complaint that the suit was filed beyond the statutory period. Poulos v. Vordermeier, 327 So.2d 245 (Fla. 4th DCA 1976).
REVERSED with direction to dismiss the action with prejudice.
DOWNEY and MOORE, JJ., concur.